 1

 2
                                   UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      PEARLITHA MARTIN,                                        Case No. 2:18-cv-02438-JAD-GWF
 6
                                              Plaintiff,
 7            v.                                                             ORDER
 8    WHITTLESEA,
                                           Defendant.
 9

10          This matter is before the Court on Plaintiff’s Application for Leave to Proceed in Forma
11   Pauperis (ECF No. 1), filed on December 28, 2018.
12   I.     Application to Proceed In Forma Pauperis
13          Plaintiff filed this instant action and attached a financial affidavit to her application and
14   complaint as required by 28 U.S.C. § 1915(a). Reviewing Plaintiff’s financial affidavit pursuant
15   to 28 U.S.C. § 1915, the Court finds that Plaintiff is unable to pre-pay the filing fee. As a result,
16   Plaintiff's request to proceed in forma pauperis in federal court is granted.
17   II.    Screening the Complaint
18          Upon granting a request to proceed in forma pauperis, a court must additionally screen a
19   complaint pursuant to 28 U.S.C. § 1915(e). Specifically, federal courts are given the authority to
20   dismiss a case if the action is legally “frivolous or malicious,” fails to state a claim upon which
21   relief may be granted, or seeks monetary relief from a defendant/third party plaintiff who is
22   immune from such relief. 28 U.S.C. § 1915(e)(2). A complaint, or portion thereof, should be
23   dismissed for failure to state a claim upon which relief may be granted “if it appears beyond a
24   doubt that the plaintiff can prove no set of facts in support of his claims that would entitle him to
25   relief.” Buckey v. Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992). A complaint may be
26   dismissed as frivolous if it is premised on a nonexistent legal interest or delusional factual
27   scenario. Neitzke v. Williams, 490 U.S. 319, 327–28 (1989). Moreover, “a finding of factual
28   frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly
                                                           1
 1   incredible, whether or not there are judicially noticeable facts available to contradict them.”

 2   Denton v. Hernandez, 504 U.S. 25, 33 (1992). When a court dismisses a complaint under §

 3   1915(e), the plaintiff should be given leave to amend the complaint with directions as to curing

 4   its deficiencies, unless it is clear from the face of the complaint that the deficiencies could not be

 5   cured by amendment. See Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

 6          The Court shall liberally construe a complaint by a pro se litigant. Eldridge v. Block, 832

 7   F.2d 1132, 1137 (9th Cir. 2007). This is especially important for civil rights complaints. Ferdik

 8   v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992). However, a liberal construction may not be

 9   used to supply an essential element of the claim absent from the complaint. Bruns v. Nat’l

10   Credit Union Admin., 12 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v. Board of Regents, 673

11   F.2d 266, 268 (9th Cir. 1982)).

12          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a

13   complaint for failure to state a claim upon which relief can be granted. Review under Rule

14   12(b)(6) is essentially a ruling on a question of law. See Chappel v. Laboratory Corp. of

15   America, 232 F.3d 719, 723 (9th Cir. 2000). A properly pled complaint must provide a “short

16   and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

17   8(a)(2); Bell Atlantic Corp. v. Twombley, 550 U.S. 544, 555 (2007). Although Rule 8 does not

18   require detailed factual allegations, it demands “more than labels and conclusions” or a

19   “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 129 S.Ct. 1937,

20   1949 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). The court must accept as true

21   all well-pled factual allegations contained in the complaint, but the same requirement does not

22   apply to legal conclusions. Iqbal, 129 S.Ct. at 1950. Mere recitals of the elements of a cause of

23   action, supported only by conclusory allegations, do not suffice. Id. at 1949. Secondly, where

24   the claims in the complaint have not crossed the line from plausible to conceivable, the

25   complaint should be dismissed. Twombly, 550 U.S. at 570.

26   III.   Instant Complaint

27          Plaintiff’s one-page complaint consists of the single factual allegation that she was

28   harassed at her place of employment. Plaintiff states “Federal” in her complaint. This is not an
                                                       2
 1   adequate allegation of jurisdiction and venue. She does not allege the legal theory under which

 2   she is pursuing her claim and she does not provide any factual basis for her claim other than a

 3   single sentence. This is simply inadequate and the Court cannot conduct a screening of

 4   Plaintiff’s complaint.

 5          a.      Subject Matter Jurisdiction

 6          Federal district courts are courts of limited jurisdiction, deriving their power to hear cases

 7   from specific congressional grants of jurisdiction. United States v. Sumner, 226 F.3d 1005, 1009

 8   (9th Cir. 2000). Limited jurisdiction means that federal courts (1) possess only that power

 9   authorized by the Constitution or a specific federal statute and (2) do not have jurisdiction over a

10   matter simply because the alleged wrong occurred in the same city, county, or state in which the

11   court sits. See U.S. Const. art. III, § 2, cl. 1. Generally, subject matter jurisdiction may derive

12   from diversity of the parties, which are “civil actions where the matter in controversy exceeds the

13   sum or value of $75,000 ... and is between citizens of different States,” or from claims involving

14   a federal question, which are “civil actions arising under the Constitution, laws, or treaties of the

15   United States.” See 28 U.S.C. § 1331; 28 U.S.C. § 1332.

16          Rule 8(a)(1) of the Federal Rules of Civil Procedure states that a “claim for relief must

17   contain ... a short plain statement of the grounds for the court’s jurisdiction.” Fed. R. Civ. P.

18   8(a)(1). The burden of proving jurisdiction rests on the party asserting jurisdiction. See McNutt

19   v. Gen. Motors Acceptance Corp. 298 U.S. 178, 182–83 (1936). Plaintiff does not state the

20   grounds for the Court’s jurisdiction in her complaint nor does the complaint contain allegations

21   demonstrating that the Court has jurisdiction.

22          b.      Failure to State a Claim

23                  i.        Harassment/Title VII of the Civil Rights Act of 1964

24          It appears that Plaintiff seeks to pursue a claim of workplace harassment. Her complaint

25   does not sufficiently allege the legal theory under which she is pursuing her claim, nor does she

26   provide an adequate factual basis for her claim. Plaintiff may be attempting to set forth a claim

27   under Title VII of the Civil Rights Act of 1964 (“Title VII”), which is a federal law that makes it

28   “an unlawful employment practice for an employer ... to discriminate against any individual with
                                                      3
 1   respect to his compensation, terms, conditions, or privileges of employment, because of such

 2   individual's race, color, religion, sex, or national origin.” 42 U.S.C. §2000e-2.

 3          As an initial matter and to the extent that Plaintiff intends to set forth a claim for harassment

 4   under Title VII, a plaintiff must first exhaust administrative remedies in order to bring a Title VII

 5   claim in district court. Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001) (citing 42

 6   U.S.C. § 2000e-16(c)). Exhaustion of administrative remedies under Title VII requires that the

 7   complainant file a timely charge with the EEOC, thereby allowing the agency time to investigate

 8   the charge. Lyons v. England, 307 F.3d 1092, 1104 (9th Cir. 2002); See 42 U.S.C. § 2000e–5(b).

 9   Plaintiff failed to allege that she has exhausted her administrative remedies.

10          Discrimination can take the form of negative employment action, or it may arise when an

11   employer harbors a hostile or abusive work environment. U.S. E.E.O.C. v. Wedco, Inc., 65 F.

12   Supp. 3d 993, 1002 (D. Nev. 2014). “Title VII is violated when “the workplace is permeated with

13   ‘discriminatory intimidation, ridicule, and insult’ that is ‘sufficiently severe or pervasive to alter

14   the conditions of the victim's employment.’” Id. (quoting Meritor Sav. Bank, FSB v. Vinson, 477

15   U.S. 57, 65, 67, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986). To prevail on a hostile work environment

16   claim under Title VII, the plaintiff must show: “(1) that he was subjected to verbal or physical

17   conduct of a racial or sexual nature; (2) that the conduct was unwelcome; and (3) that the conduct

18   was sufficiently severe or pervasive to alter the conditions of the plaintiff's employment and create

19   an abusive work environment.” Vasquez v. Cnty. of Los Angeles, 349 F.3d 634, 640 (9th Cir.2003).

20   A plaintiff must also demonstrate that the employer is liable for the harassment. Wedco, 65 F.

21   Supp. 3d at 1002.

22          Plaintiff fails to allege a cognizable claim. She fails to allege any legal theory and fails to

23   allege that this Court has subject matter jurisdiction over her claim. She merely alleges that she

24   was harassed. To the extent Plaintiff intended to file a Title VII harassment claim, she failed to

25   allege the harassment was based on race, color, religion, sex, or national origin or that her employer

26   was liable for such harassment. The Court, therefore, will dismiss Plaintiff’s complaint with leave

27   to amend. Plaintiff is advised that she must provide the court with a proper factual and legal basis

28   for her claims in her amended complaint.
                                                       4
 1          If Plaintiff elects to proceed in this action by filing an amended complaint, she is informed

 2   that the court cannot refer to a prior pleading in order to make her amended complaint complete.

 3   Local Rule 15–1 requires that an amended complaint be complete in itself without reference to any

 4   prior pleading. This is because, as a general rule, an amended complaint supersedes the original

 5   complaint. See Valdez-Lopez v. Chertoff, 656 F.3d 851, 857 (9th Cir. 2011); see Loux v. Rhay,

 6   375 F.2d 55, 57 (9th Cir.1967). Once Plaintiff files an amended complaint, the original pleading

 7   no longer serves any function in the case. Therefore, in an amended complaint, as in an original

 8   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 9   Plaintiff is advised that litigation will not commence upon the filing of an amended complaint.

10   Rather, the Court will need to conduct an additional screening of the amended complaint pursuant

11   to 28 U.S.C. § 1915(e).     If Plaintiff fails to file an amended complaint or fails to cure the

12   deficiencies identified above, the Court will recommend that the complaint be dismissed with

13   prejudice. Accordingly,

14          IT IS HEREBY ORDERED that Plaintiff's Application to Proceed in Forma Pauperis is

15   granted. Plaintiff shall not be required to pre-pay the full filing fee of four hundred dollars

16   ($400.00).

17          IT IS FURTHER ORDERED that Plaintiff is permitted to maintain this action to

18   conclusion without the necessity of prepayment of any additional fees or costs or the giving of

19   security therefor. This Order granting leave to proceed in forma pauperis shall not extend to the

20   issuance of subpoenas at government expense.

21          IT IS FURTHER ORDERED that Plaintiff’s complaint be dismissed without prejudice

22   with leave to amend. Plaintiff shall have until August 30, 2019 to file an amended complaint

23   correcting the noted deficiencies.

24          Dated this 29th day of July, 2019.
25

26                                                        GEORGE FOLEY, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                     5
